Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: First Premium Synthetic Crude Oil Produced from Long Lake Project TSX: OPC CALGARY, Jan. 22 /CNW/ - OPTI Canada Inc. (OPTI) is pleased to announce the start-up of the Long Lake Upgrader and production of its first Premium Sweet Crude (PSC(TM)). The Long Lake Project (the Project) includes a steam assisted gravity drainage (SAGD) project integrated with on-site upgrading using the proprietary integrated OrCrude(TM) process, combined with gasification and hydrocracking, that is expected to yield the highest quality synthetic crude oil to come from Canada's oil sands with low operating costs. The main process units in the Upgrader are operating. The utilities, sulphur and air separation plants are supporting the OrCrude(TM), gasification and hydrocracker complexes. As planned, the gasifiers are running initially on vacuum residue, which will be replaced by an asphaltene feed once the initial production phase has been completed. Synthesis gas from the Upgrader is being used in the SAGD operation, significantly reducing the requirement for natural gas. We are building inventories for the first sale of PSC(TM). During the initial operating period, we expect some intermittent down time but anticipate that the stability of operations will continue to improve. Based on industry experience, we anticipate that the Upgrader will ramp up to full design rates of approximately 58,500 bbl/d of high quality, 39 degrees API PSC(TM) and other products in 12 to 18 months. "The production of first synthetic oil from our Upgrader, with an outstanding safety record through construction, commissioning and start-up, is a major accomplishment," said Sid Dykstra, President and CEO. "This success is the culmination of the combined effort of our many employees and contractors." About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing the fourth and next major integrated oil sands project in Canada, the Long Lake Project, in a joint venture with Nexen Inc. The first phase of the Project consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility, using the proprietary OrCrude(TM) process and commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. The Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude with low sulphur content, making it a highly desirable refinery feedstock. OPTI's common shares trade on the Toronto Stock Exchange under the symbol OPC. Additional information regarding the Long Lake Project is available at http://www.longlake.ca. Forward-Looking Statements Certain statements contained herein are forward-looking statements, including statements relating to: OPTI's operations; business prospects, expansion plans and strategies; OPTI's plans and expectations concerning the use and performance of the OrCrude(TM) process and other related technologies; the cost, development and operation of the Long Lake Project and OPTI's relationship with Nexen Inc. Forward-looking information typically contains statements with words such as "intends," "anticipate," "estimate," "expect," "potential," "could," "plan" or similar words suggesting future outcomes.
